Title: Proposals to Furnish Delegates Copies of Papers to Be Debated, [ca. 28 December] 1781
From: Randolph, Edmund,Madison, James
To: 



[ca. 28 December 1781]
Resolved, that the secretary upon application to him made for that purpose furnish a copy of papers, relating to matters, depending before congress, to the delegates of each state represented; provided that no more than one copy be furnished to the delegates of one state.

Resolved
That the Secretary furnish a copy of all propositions reports, and ordinances depending before Congress not in their nature secret, to the Delegates, or delegate from each State applying for the same; provided that no more than one copy, be furnished for one State.
